Name: Commission Regulation (EEC) No 1656/83 of 21 June 1983 amending Regulation (EEC) No 1570/77 on intervention in cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 6 . 83 Official Journal of the European Communities No L 162/9 COMMISSION REGULATION (EEC) No 1656/83 of 21 June 1983 amending Regulation (EEC) No 1570/77 on intervention in cereals THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1 45 1 /82 (2), and in particular Article 7 (5) thereof, Whereas, following the fixing of prices by the Council for the 1983/84 marketing year, the increase that may be applied for rye sold for bread-making under Article 6 ( 1 ) of Regulation (EEC) No 1570/77 of 11 July 1977 on price increases and reductions applicable to inter ­ vention in cereals (3), as last amended by Regulation (EEC) No 1961 /82 (4), should be adjusted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 In Article 6 ( 1 ) of Regulation (EEC) No 1570/77 '5,44' is replaced by '7,44'. Article 2 This Regulation shall enter into force on 1 August 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 June 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 164, 14 . 6 . 1982, p. 1 . O OJ No L 174, 14. 7 . 1977, p. 18 . (4 OJ No L 212, 21 . 7 . 1982, p. 41 .